CM JL'ZlS-cv-Ol?BQ-|R!A |]DIHLUTYMI’II‘LBB FFHGG)®UGUHQ PH§£&J@ 011 di 1

 

 

   

LAw Ozmci=,s or~
]ASON L. ABELOVB, P.C.
666 OLD CouNTRY 11vo
SUITE 303
GARDEN CITY, NEW YoRK 1153{1
' TELEPHoNB: 516.222.7000 FACSIM!LB: 516.542.2001
E-MAIL: jason@jasonabelovc.com www.jasonabeiove.com
A -‘1 30 2019 USDC'SBN‘Y
P“ ’ DOCUME_NT
_ELECTRoN!CALLY FILE?B
VEA ECF DOC #: l _ _
Hon. Ronnie Abrams DATE FfLE11 ~ 2
United States Distriot Court

 

 

 

Southern District of i\lew York

40 Foley Squa:‘e, Room 1506
New York,NY 100{)7 N'.RSED

Re: Figueroa v. l 17 Perij,' Street Properly, LLC et al
Docket No. 1 118-cv-01’789-RA

Dear Honorabie Judge Abrams:
This joint letter is to request that the hearing tomorrow be cancelled Counsel
have conferred and Mr. Finiceistein has produced documents indicating that M:'. Finkelstein

consulted with Plaintii"l" at the time of the lawsuit and the Settiernent.

Counsei for Plaintift` agrees to immediately notify Plaintifl" once the hearing is

 

 

cancelled
Thank you for your consideration of tile foregoing
Very tr'uly yo_urs,
UMR£ 121 Qm~</-m
i\`la§!n L. Abeiove
CC: Brian ‘}' Grimn’ Esq' Applioation granted Tomorrow's hearing is adjourned until

further notice. Mr. Finkelstein shall immediately serve a copy

ofthis Order on Piaintiff. /*
30 oRDERED. M
"'"“'_`*"“~»

Hon. Ronnie Abrams
4/30/2019

 

 

 

 

 

